       Case 3:19-cv-07123-JSC Document 25 Filed 03/06/20 Page 1 of 2




 1   JOSEPH N. AKROTIRIANAKIS (Bar No. 197971)
      jakro@kslaw.com
 2   AARON S. CRAIG (Bar No. 204741)
      acraig@kslaw.com
 3   KING & SPALDING LLP
     633 West Fifth Street, Suite 1700
 4   Los Angeles, CA 90071
     Telephone:    (213) 443-4355
 5   Facsimile:    (213) 443-4310

 6   Attorneys for Defendants NSO GROUP TECHNOLOGIES
     LIMITED and Q CYBER TECHNOLOGIES LIMITED
 7
                                UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                   SAN FRANCISCO DIVISION
10

11   WHATSAPP INC., a Delaware corporation,    Case No. 3:19-cv-07123-JSC
     and FACEBOOK, INC., a Delaware
12   corporation,                              CERTIFICATION OF INTERESTED
                                               ENTITIES OR PERSONS BY
13               Plaintiffs,                   DEFENDANTS NSO GROUP
                                               TECHNOLOGIES LIMITED AND Q
14         v.                                  CYBER TECHNOLOGIES LIMITED
15   NSO GROUP TECHNOLOGIES LIMITED
     and Q CYBER TECHNOLOGIES LIMITED,         Action Filed: 10/29/2019
16
                 Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

     CERTIFICATION OF INTERESTED                                  Case No. 3:19-cv-07123-JSC
     ENTITIES OR PERSONS
       Case 3:19-cv-07123-JSC Document 25 Filed 03/06/20 Page 2 of 2




 1           Pursuant to Civil Local Rule 3-15 of the United States District Court for the Northern

 2   District of California, on behalf of Defendants NSO Group Technologies Limited and Q Cyber

 3   Technologies Limited, the undersigned certifies that as of this date, other than the named parties,

 4   there is no such interest to report.

 5           By complying with Civil Local Rule 3-15, Defendants are not waiving their right to

 6   assert that they act exclusively as the agent of governmental entities and Defendants expressly

 7   reserve that right.

 8   DATED: March 6, 2020                                KING & SPALDING LLP
 9

10
                                                         By: /s/Joseph N. Akrotirianakis
11                                                           JOSEPH AKROTIRIANAKIS
12                                                           AARON S. CRAIG
                                                             Attorneys for Defendants NSO GROUP
13                                                           TECHNOLOGIES LIMITED and Q
                                                             CYBER TECHNOLOGIES LIMITED
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      CERTIFICATION OF INTERESTED                    1                        Case No. 3:19-cv-07123-JSC
      ENTITIES OR PERSONS
